El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Aparece de la opinión y sentencia en este caso qne Gabriel Garau Castañer, estableció nn procedimiento sumario en ejecución de una hipoteca contra Cristóbal Díaz Maído-nado. Los apelantes Félix Cortés y otros aparentemente trataron de intervenir en dicho procedimiento ejecutivo su-mario. La demanda de tercería lleva el número 7398.
Gabriel Garau Castañer hizo una oposición a la demanda de tercería. El juicio tuvo lugar el día 26 de julio, 1924, y el 29 de julio, 1924, la corte resolvió que una tercería de la clase que se pretendía no procedía para paralizar el proce-dimiento ejecutivo sumario y nos inclinamos al parecer de que la corte tuvo razón. Sin embargo, no basamos nuestra decisión en este fundamento.
Tenemos ante nuestra consideración unos autos entera-mente incompletos. Las alegaciones en el procedimiento *572sumario de hipoteca no han sido certificadas a nosotros. No tenemos ninguna certificación, exposición del caso o pliego de excepciones que muestre la prueba oída. por la Corte de Distrito de Arecibo en el juicio. De lo más lo que podíamos tomar conocimiento era de un certificado del re-gistrador de la propiedad al cual se refiere la demanda de tercería, así como una declaratoria de herederos y una sen-tencia anterior de la Corte de Distrito de Arecibo. El Se-cretario de la Corte de Distrito de Arecibo certifica que ciertos documentos que anteceden son copia fiel de todos los documentos en el caso civil No. 7963, una tercería pre-sentada dentro del procedimiento sumario número 7398. Algunos de los documentos que anteceden son otras certifi-caciones del registro de la propiedad. Una de estas certifi-ciones no forma parte de la demanda y fué pedida y archi-vada en el año 1924 mientras que la acción fué establecida en 1919. Otro de estos certificados del registrador fue pe-dido por el abogado de Gabriel Uarau Castañer, la deman-dante original en el procedimiento ejecutivo de hipoteca, y era un documento que fué evidentemente presentado en oposición a la demanda.
 La teoría del apelante evidentemente fué que ésta era toda la prueba documental y no necesitaba más que la certificación del secretario, pero hemos sostenido que la prueba presentada en el juicio que no forma parte de las alegaciones debe ser certificada por el juez aunque sea documental. Non constat que el juez haya tenido ante su consideración otra prueba. De documentos anexos a una demanda solamente el otorgamiento y autenticidad se admite. Ellos por sí no prueban necesariamente su contenido, especialmente no siendo las alegaciones de una demanda prueba en el juicio. Teniendo ante nosotros un legajo de sentencia imperfecto, sin ninguna exposición de la prueba aducida al juicio, no estamos de modo alguno en condiciones de discutir los errores levantados por el apelante.
El apelado también llama la atención a que la apelación *573aparentemente fué interpuesta en el procedimiento de ter-cería y no en el procedimiento ejecutivo sumario, en el cual la sentencia fué dictada. Quizás hay alguna fuerza en la sugestión de no haber derecho a apelar, pero fundamos nues-tra decisión en la falta de unos autos completos.

Debe confirmarse la resolución apelada.